TORBERT, Chief Justice
(concurring).
I concur, on the basis that it could not be error for the trial court to do exactly what Rule 17(a), A.R.Civ.P., required. I write separately merely to point out that the court in Smith v. Springsteen, 385 So.2d 56 (Ala.Civ.App.1980), acknowledged that the requirements of Rule 17(a) had not been followed, but considered that to be harmless error, and that no review by certiorari was sought in this Court. Justice Faulkner is particularly correct in saying that Springsteen — correctly or incorrectly decided— which did not follow the rule itself, cannot be authority for the proposition that other cases should not observe the rule when it is clearly applicable.